United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4266
                                   ___________

Herbert Phillip Malone,                 *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
Steve Walton, Infirmary                 * District Court for the
Administrator/Manager, Arkansas         * Eastern District of Arkansas.
Department of Correction; PHP           *
Healthcare Corporation, (Originally     *      [UNPUBLISHED]
sued as P.H.P. Medical Group),          *
                                        *
            Appellees.                  *
                                   ___________

                          Submitted: May 6, 1999
                              Filed: May 11, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.

     Herbert P. Malone appeals the judgment of the district court1 dismissing his 42
U.S.C. § 1983 action following a bench trial. Because Malone did not provide a trial

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
transcript, we cannot review the court’s factual findings, Malone’s claim of judicial
bias, or the denial of his evidentiary motions, including his motions to call witnesses.
See Fed. R. App. P. 10(b); Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per
curiam). Based on the district court’s factual findings, we conclude the court properly
rejected Malone’s medical indifference claim. See Dulany v. Carnahan, 132 F.3d
1234, 1239 (8th Cir. 1997). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-